Title: George Fleming to Thomas Jefferson, 30 October 1815
From: Fleming, George
To: Jefferson, Thomas


            
              Sir
               Louisa Healing Springs Octo 30th 1815
            
            The papers I have taken the liberty of sending to you contain the description of a new theory on the application of Steam, I sent a copy to Docr Thornton (patent office) some weeks past, who has done me the honor to notice my communication in a manner that gives me much encouragement, I wished for some months past to send them to you, & only hesitated because I never had the happyness of your acquaintance, nor the pleasure of seeing you, if under these circumstances I have made too free I still hope you will excuse me, & that you will believe there is no one I should be more unwilling to offend than yourself
            I have a small Mill whose profits are yet very important to me & which often wants water & “duris urgens in rebus egestas” has led to this imagination & some others, but none terminating in results like this, for if this can perform but one fourth only what the philosophy & figures promise, I shall be satisfied,
            I can scarcely tell you how much I should be gratified if you will have the goodness & can spare the time to look at this thing, & in that case a line directed to me at Goochland C. House would reach me sooner than from the office of this county.—I am Sir wth the highest respect
            
              your obedient &ca
              Geo. Fleming
            
          